*644In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Rockland County (Eisenpress, J.), entered March 6, 2013, which denied his objections to an order of the same court (Miklitsch, S.M.), entered January 23, 2013, which, after a hearing, dismissed his petition to terminate his child support obligation.
Ordered that the order entered March 6, 2013, is affirmed, without costs or disbursements.
Contrary to the father’s contention, the Family Court properly determined that the subject child was not emancipated. A parent is obligated to support his or her minor child until the age of 21 (see Family Ct Act § 413), unless the child becomes emancipated, which occurs once the child becomes economically independent through employment and is self-supporting (see Matter of Lowe v Lowe, 67 AD3d 682, 683 [2009]; Matter of Fortunato v Fortunato, 242 AD2d 720 [1997]). Here, the evidence at the hearing established that the child generally did not work full time and that she lived with her mother, who paid her expenses. Under these circumstances, the child was not economically independent of her parents at the time of the hearing (see Matter of Catabro v Catabro, 297 AD2d 808, 809 [2002]; Matter of Jaffee v Jaffee, 202 AD2d 264, 264-265 [1994]).
The father’s remaining contentions are either without merit or not properly before this Court.
Accordingly, the termination of the father’s obligation of support was not warranted, and the Family Court properly denied the father’s objections to the Support Magistrate’s order. Dillon, J.R, Angiolillo, Roman and Sgroi, JJ., concur.